
	
		II
		111th CONGRESS
		1st Session
		S. 824
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Ms. Snowe (for herself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a Jobs Creation Coordinator in the
		  Department of Commerce to ensure that agencies in the Department use resources
		  in a manner that maximizes the maintenance and creation of jobs in the United
		  States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Jobs Coordinator for Sustainable
			 American Recovery Act of 2009 or the Jobs CSAR Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)With global
			 economic conditions at their most challenging in generations, there is an
			 urgent and critical need to preserve and create jobs in the United
			 States.
			(2)Given it's
			 statutory mission to foster, promote, and develop the foreign and
			 domestic commerce of the United States (section 3 of the Act entitled
			 An Act to establish the Department of Commerce and Labor,
			 approved February 14, 1903 (15 U.S.C. 1512)), the Department of Commerce has a
			 significant interest in preserving and creating jobs in the United
			 States.
			(3)The potential of
			 the Department of Commerce to preserve and create jobs in the United States may
			 be challenged by the disparate focuses of its various constituent agencies, so
			 it is imperative to coordinate at a high level in the hierarchy of the
			 Department efforts among such agencies to maximize job preservation and
			 creation in the United States.
			3.Jobs Creation
			 Coordinator
			(a)In
			 generalThe Secretary of Commerce shall establish a Jobs Creation
			 Coordinator (in this section referred to as the Coordinator) who
			 shall report to the Secretary to ensure that agencies in the Department of
			 Commerce use resources in a manner that maximizes the maintenance and creation
			 of jobs in the United States.
			(b)DutiesThe
			 duties of the Coordinator include the following:
				(1)Assess the number
			 and quality of private sector jobs that result from programs of the Department
			 of Commerce.
				(2)Develop a plan to
			 use existing statutory authority for the Department to improve the number of
			 private sector jobs in the United States maintained or created by programs of
			 the Department.
				(3)Review
			 periodically the plan developed under paragraph (2) to assess the effectiveness
			 of the plan.
				(4)Revise the plan
			 developed under paragraph (2) to incorporate the findings from the periodic
			 review under paragraph (3).
				(5)Acting through
			 the Office of the Secretary, coordinate with Congress regarding additional
			 authority for the Department to enhance the ability of the Department to
			 maintain and create private sector jobs in the United States through programs
			 of the Department.
				(6)Provide oversight
			 for the implementation of policies or statutory authority of the Department
			 that enhance the ability of the Department to maintain and create private
			 sector jobs in the United States through programs of the Department.
				
